            Case 3:20-cv-01035-SI       Document 172             Filed 09/09/20   Page 1 of 29




    NAOMI SHEFFIELD, OSB #170601
    Deputy City Attorney
    naomi.sheffield@portlandoregon.gov
    DENIS M. VANNIER, OSB #044406
    Senior Deputy City Attorney
    denis.vannier@portlandoregon.gov
    RYAN C. BAILEY, OSB #130788
    Deputy City Attorney
    ryan.bailey@portlandoregon.gov
    YOUNGWOO JOH, OSB #164105
    Assistant Deputy City Attorney
    youngwoo.joh@portlandoregon.gov
    Office of City Attorney
    1221 SW 4th Ave., Rm. 430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
    Of Attorneys for Defendant City of Portland


                                UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION


    INDEX NEWSPAPERS LLC, a Washington                                                 3:20-cv-1035-SI
    limited-liability company, dba PORTLAND
    MERCURY; DOUG BROWN; BRIAN
    CONLEY; SAM GEHRKE; MATHIEU
    LEWIS-ROLLAND; KAT MAHONEY;
    SERGIO OLMOS; JOHN RUDOFF;                           DEFENDANT CITY OF PORTLAND’S
    ALEX MILAN TRACY; TUCK                               ANSWER TO SECOND AMENDED
    WOODSTOCK; JUSTIN YAU; and those                     COMPLAINT
    similarly situated,

                  Plaintiffs,

           v.

    CITY OF PORTLAND, a municipal
    corporation; JOHN DOES 1-60, officers of
    Portland Police Bureau and other agencies
    working in concert; U.S. DEPARTMENT OF
    HOMELAND SECURITY; and U.S.
    MARSHALS SERVICE,

                  Defendants.


Page 1 –   DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
           COMPLAINT
                                       PORTLAND CITY ATTORNEY’S OFFICE
                                          1221 SW 4TH AVENUE, RM 430
                                           PORTLAND, OREGON 97204
                                                 (503) 823-4047
               Case 3:20-cv-01035-SI     Document 172             Filed 09/09/20   Page 2 of 29




           For its answer to plaintiff’s Second Amended Complaint, defendant City of Portland

    (“the City”) responds to plaintiff’s allegations in correspondingly numbered paragraphs as

    follows:

                                           INTRODUCTION

    1.     The City denies the allegations in Paragraph 1 of the Second Amended Complaint.

    2.     The City admits that Plaintiff Portland Mercury is a newspaper. The City lacks sufficient

           knowledge or information to admit or deny the remaining allegations in Paragraph 2

           pertaining to the identity and job functions of the remaining Plaintiffs and therefore

           denies the same. The City further denies the remaining allegations in Paragraph 2 of the

           Second Amended Complaint.

    3.     The City denies the allegations in Paragraph 3 of the Second Amended Complaint.

    4.     The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 4 of the Second Amended Complaint and therefore denies the same.

    5.     The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 5 of the Second Amended Complaint and therefore denies the same.

    6.     The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 6 of the Second Amended Complaint and therefore denies the same.

    7.     The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 7 of the Second Amended Complaint and therefore denies the same.

    8.     The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 8 of the Second Amended Complaint and therefore denies the same.

     9.    The City lacks sufficient knowledge or information to admit or deny the allegations in
Page 2 –   DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
           COMPLAINT
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
            Case 3:20-cv-01035-SI        Document 172             Filed 09/09/20   Page 3 of 29




           Paragraph 9 of the Second Amended Complaint and therefore denies the same.

    10.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 10 of the Second Amended Complaint and therefore denies the same.

    11.    The City denies the allegations in Paragraph 11 of the Second Amended Complaint.

    12.    The City denies the allegations in Paragraph 12 of the Second Amended Complaint.

    13.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 13 of the Second Amended Complaint and therefore denies the same.

    14.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 14 of the Second Amended Complaint and therefore denies the same.

    15.    The City denies the allegations in Paragraph 15 of the Second Amended Complaint.

    16.    The allegations in Paragraph 16 of the Second Amended Complaint are directed toward

           Federal Defendants, so no response is required. To the extent a response is required, the

           City lacks sufficient knowledge or information to admit or deny the allegations contained

           in Paragraph 16 and therefore denies the same.

    17.    The City admits that some journalists have stated that they were targeted by law

           enforcement. The City also admits that some people have petitioned Mayor Wheeler to

           “ensure that the Portland Police Bureau ceases intimidating and assaulting reporters.”

    18.    The City denies the allegations in Paragraph 18 of the Second Amended Complaint.

    19.    The City admits the allegations in Paragraph 19 of the Second Amended Complaint.

    20.    The City admits that Plaintiffs seek monetary damages and prospective relief. Except as

           expressly admitted, the City denies the allegations in Paragraph 20 of the Second

           Amended Complaint.


Page 3 –   DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
           COMPLAINT
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
            Case 3:20-cv-01035-SI       Document 172             Filed 09/09/20   Page 4 of 29




                                                   PARTIES

    21.    The City admits the allegations in Paragraph 21 of the Second Amended Complaint.

    22.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 22 of the Second Amended Complaint and therefore denies the same.

    23.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 23 of the Second Amended Complaint and therefore denies the same.

    24.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 24 of the Second Amended Complaint and therefore denies the same.

    25.    The City admits that Plaintiff Mahoney is an attorney at law licensed with the Oregon

           State Bar. The City lacks sufficient knowledge and information to admit or deny the

           balance of the allegations in Paragraph 25 and therefore denies the same.

    26.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 26 of the Second Amended Complaint and therefore denies the same.

    27.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 27 of the Second Amended Complaint and therefore denies the same.

    28.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 28 of the Second Amended Complaint and therefore denies the same.

    29.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 29 of the Second Amended Complaint and therefore denies the same.

    30.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 30 of the Second Amended Complaint and therefore denies the same.

    31.    The City admits the allegations in Paragraph 31 of the Second Amended Complaint.

     32.   The City lacks sufficient knowledge or information to admit or deny the allegations in
Page 4 –   DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
           COMPLAINT
                                       PORTLAND CITY ATTORNEY’S OFFICE
                                          1221 SW 4TH AVENUE, RM 430
                                           PORTLAND, OREGON 97204
                                                 (503) 823-4047
            Case 3:20-cv-01035-SI        Document 172             Filed 09/09/20   Page 5 of 29




           Paragraph 32 of the Second Amended Complaint and therefore denies the same.

    33.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 33 of the Second Amended Complaint and therefore denies the same.

    34.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 34 of the Second Amended Complaint and therefore denies the same.

    35.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 35 of the Second Amended Complaint and therefore denies the same.

    36.    The City admits the allegations in Paragraph 36 of the Second Amended Complaint.

    37.    The City admits the allegations in Paragraph 37 of the Second Amended Complaint.

    38.    The City admits the allegations in Paragraph 38 of the Second Amended Complaint.

    39.    The City admits the allegations in Paragraph 39 of the Second Amended Complaint.

                                   JURISDICTION AND VENUE

    40.    The allegations contained in Paragraph 40 set forth legal theories, conclusions, or

           arguments, therefore no response is required. To the extent an answer is required, the

           City denies any the allegations in Paragraph 40 of the Second Amended Complaint.

    41.    The City admits the allegations in Paragraph 41 of the Second Amended Complaint.

                                     FACTUAL ALLEGATIONS

    42.    The City admits the allegations in Paragraph 42 of the Second Amended Complaint.

    43.    The City admits that, on May 25, 2020, police in Minneapolis, Minnesota, caused the

           death of George Floyd. The City also admits that Quanice Hayes, Terrell Johnson,

           Keaton Otis, Aaron Campbell, Patrick Kimmons, Darris Johnson, and Kendra James died

           following encounters with PPB officers. The City lacks sufficient knowledge or

           information to admit or deny the remaining allegations in Paragraph 43 of the Second
Page 5 –   DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
           COMPLAINT
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
            Case 3:20-cv-01035-SI        Document 172             Filed 09/09/20   Page 6 of 29




           Amended Complaint and therefore denies the same.

    44.    The City admits the allegations in Paragraph 44 of the Second Amended Complaint.

    45.    The City admits that, over the course of several weeks, crowds of people have gathered

           almost nightly to protest the death of George Floyd and in support of the Blacks Lives

           Matter movement. The City further admits that these gatherings have continued up to the

           time of this Answer.

    46.    The City admits that the Justice Center in downtown Portland has been a focal point for

           protesters. The City further admits that the Justice Center houses the Portland Police’s

           central precinct (including offices for command staff), several county courtrooms, and a

           county jail. The City further admits that Black people are overrepresented in the criminal-

           justice system compared to their proportion in the local population. The City lacks

           sufficient knowledge or information to admit or deny the remaining allegations in

           Paragraph 46 of the Second Amended Complaint and therefore denies the same.

    47.    The City denies the allegations in Paragraph 47 of the Second Amended Complaint.

    48.    The City admits that some PPB members have deployed impact munitions from a 40mm

           launchers, including foam or sponge-tipped impact projectiles and marking rounds that

           contain paint or powder. 40mm sponge-tipped and marking rounds are designed to cause

           pain compliance to individuals engaged in active aggression pursuant to PPB Directive

           1010.00. The City lacks sufficient knowledge or information to admit or deny the

           remaining allegations in Paragraph 48 of the Second Amended Complaint and therefore

           denies the same.

    49.    The City admits that it has deployed 2-chlorobenzalmalononitrile “CS gas,” Oleoresin

           Capsicum Pyrotechnic “OC pyrotechnic,” and “OC vapor” (collectively, “tear gas”) on
Page 6 –   DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
           COMPLAINT
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
            Case 3:20-cv-01035-SI         Document 172             Filed 09/09/20   Page 7 of 29




           multiple nights since protests began on May 29, 2020. The City also admits that exposure

           to tear gas typically includes symptoms of excessive tearing, running nose, burning in the

           mouse and nose, irritation, chest tightness, coughing, choking sensation, noisy breathing,

           and shortness of breath. The City further admits that in some cases exposure to tear gas

           can have significant health impacts, but that in most cases the effects are short-lived once

           an individual has been removed from exposure. Except as otherwise admitted, the City

           denies the allegations in Paragraph 49 of the Second Amended Complaint.

    50.    The City admits that Mayor Wheeler, the commissioner of the Portland Police Bureau,

           imposed certain limitations on the use of CS gas by PPB officers on June 6, 2020,

           directing PPB that “gas should not be used unless there is a serious and immediate threat

           to life safety, and there is no other viable alternative for dispersal.” The City further

           admits that on June 9, 2020, Judge Hernandez issued a temporary restraining order

           relating to PPB’s use of tear gas, and the language of that Order speaks for itself. Don’t

           Shoot Portland, et al. v. City of Portland, No. 3:20-cv-917-HZ (June 9, 2020), Dkt. 29.

           Except as otherwise admitted, the City denies the allegations in Paragraph 50 of the

           Second Amended Complaint.

    51.    The City denies the allegations in Paragraph 51 of the Second Amended Complaint.

    52.    The City admit that, in 2010, the City invited the United States Department of Justice

           (“DOJ”) to investigate its Bureau of Police and make recommendations for

           improvements in its policies and procedures. DOJ conducted a lengthy review of police

           use of force in Portland and issued a findings letter in 2012, asserting that the Police

           Bureau had a pattern or practice of unconstitutionally using excessive force on people

           who either were, or were perceived to be, mentally ill or in mental health crisis. The City
Page 7 –   DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
           COMPLAINT
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
            Case 3:20-cv-01035-SI         Document 172             Filed 09/09/20   Page 8 of 29




           denied, and continues to deny, that any such pattern or practice existed or exists. The City

           nevertheless embarked on extended negotiations with DOJ to agree on improvements that

           the City could implement to improve the interactions between the police and people with

           mental illness or in mental health crisis, to enhance transparency, and further trust and

           legitimacy with the community. The City admits that on December 17, 2012, the City and

           United States entered into a settlement agreement, wherein the City agreed to make

           changes to its police policies, practices and training, and to enhance public oversight,

           transparency and accountability for incidents involving use of force by Portland Police.

           The City and the United States further agreed that DOJ could file, and then conditionally

           dismiss, a federal court action to ensure that the district court would have jurisdiction to

           enforce the parties’ settlement agreement, should that prove necessary. Except as

           otherwise admitted, the City denies the allegations in Paragraph 52 of the Second

           Amended Complaint.

    53.    The City admits the allegations in Paragraph 53 of the Second Amended Complaint.

    54.    The City admits that police response to the protests has been the subject of national

           attention. The City further admits that the articles referenced in paragraph 54 of the

           Second Amended Complaint appear to have been written. The City lacks sufficient

           knowledge or information to admit or deny the remaining allegations in Paragraph 54 of

           the Second Amended Complaint and therefore denies the same.

    55.    The City denies the allegations in Paragraph 55 of the Second Amended Complaint.

    56.    The City denies the allegations in Paragraph 56 of the Second Amended Complaint.

    57.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 57 of the Second Amended Complaint and therefore denies the same.
Page 8 –   DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
           COMPLAINT
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
            Case 3:20-cv-01035-SI        Document 172             Filed 09/09/20   Page 9 of 29




    58.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 58 of the Second Amended Complaint and therefore denies the same.

    59.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 59 of the Second Amended Complaint and therefore denies the same.

    60.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 60 of the Second Amended Complaint and therefore denies the same.

    61.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 61 of the Second Amended Complaint and therefore denies the same.

    62.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 62 of the Second Amended Complaint and therefore denies the same.

    63.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 63 of the Second Amended Complaint and therefore denies the same.

    64.    The City admits that Mr. Yau was arrested on July 1, 2020. The City lacks sufficient

           knowledge or information to admit or deny the remaining allegations in Paragraph 64 of

           the Second Amended Complaint and therefore denies the same.

    65.    The City lacks sufficient knowledge or information to admit or deny the allegations in

           Paragraph 65 of the Second Amended Complaint and therefore denies the same.

    66.    The City admits that this Court issued a TRO on July 2, 2020. The City admits that the

           language of the TRO speaks for itself. The City admits that Plaintiff Yau picked up

           property held by the property evidence division on July 6, 2020. Except as otherwise

           admitted, the City denies the allegations set forth in Paragraph 66 of the Second

           Amended Complaint.

     67.   The City lacks sufficient knowledge or information to admit or deny the allegations in
Page 9 –   DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
           COMPLAINT
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
            Case 3:20-cv-01035-SI         Document 172            Filed 09/09/20   Page 10 of 29




            Paragraph 67 of the Second Amended Complaint and therefore denies the same.

     68.    The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 68 of the Second Amended Complaint and therefore denies the same.

     69.    The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 69 of the Second Amended Complaint and therefore denies the same.

     70.    The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 70 of the Second Amended Complaint and therefore denies the same.

     71.    The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 71 of the Second Amended Complaint and therefore denies the same.

     72.    The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 72 of the Second Amended Complaint and therefore denies the same.

     73.    Paragraph 73 of the Second Amended Complaint does not contain any allegations against

            the City, therefore no response is required. To the extent that a response is required, the

            City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 73, and therefore denies them.

     74.    The City denies the allegations in Paragraph 74 of the Second Amended Complaint.

     75.    The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 75 of the Second Amended Complaint and therefore denies the same.

     76.    The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 76 of the Second Amended Complaint and therefore denies the same.

     77.    The City denies that PPB began to “use a new form of tear gas” on June 2, 2020. The

            City lacks sufficient knowledge or information to admit or deny the remaining allegations

          in Paragraph 77 of the Second Amended Complaint and therefore denies the same.
Page 10 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
             Case 3:20-cv-01035-SI       Document 172             Filed 09/09/20   Page 11 of 29




     78.    The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 78 of the Second Amended Complaint and therefore denies the same.

     79.    The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 79 of the Second Amended Complaint and therefore denies the same.

     80.    The City denies that PPB used tear gas of a different formulation or a stronger

            concentration on June 2, 2020. The City further denies that PPB used tear gas in a

            “killbox” maneuver. The City lacks sufficient knowledge or information to admit or deny

            the remaining allegations in Paragraph 80 of the Second Amended Complaint and

            therefore denies the same.

     81.    The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 81 of the Second Amended Complaint and therefore denies the same.

     82.    The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 82 of the Second Amended Complaint and therefore denies the same.

     83.    The City admits that an individual who was partially dressed entered into the area around

            the Justice Center that was fenced off on the night of June 10, 2020. The City denies that

            any PPB officers deployed impact munitions at the individual who was partially dressed

            inside the fence. The City lacks sufficient knowledge or information to admit or deny the

            remaining allegations in Paragraph 83 of the Second Amended Complaint and therefore

            denies the same.

     84.    The City denies that PPB officers deployed impact munitions at the individual who had

            entered the fenced area partially dressed on June 10, 2020. The City denies that any use

            of impact munitions was an attempt to minimize video evidence of the incident. The City

          lacks sufficient knowledge or information to admit or deny the remaining allegations in
Page 11 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
              Case 3:20-cv-01035-SI        Document 172             Filed 09/09/20   Page 12 of 29




             Paragraph 84 of the Second Amended Complaint and therefore denies the same.

     85.     The City lacks sufficient knowledge or information to admit or deny the allegations in

             Paragraph 85 of the Second Amended Complaint and therefore denies the same.

     86.     The City denies the allegations set forth in Paragraph 86 of the Second Amended

             Complaint.

     87.     The City lacks sufficient knowledge or information to admit or deny the allegations in

             Paragraph 87 of the Second Amended Complaint and therefore denies the same.

     88.     The City lacks sufficient knowledge or information to admit or deny the allegations in

             Paragraph 88 of the Second Amended Complaint and therefore denies the same.

     89.     The City denies that PPB declared an unlawful assembly on June 29, 2020 near N

             Lombard Street and N Denver Avenue. 1 The City lacks sufficient knowledge or

             information to admit or deny the remaining allegations in Paragraph 89 of the Second

             Amended Complaint and therefore denies the same.

     90.     The City denies the allegations in Paragraph 90 of the Second Amended Complaint.

     91.     The City denies the allegations in Paragraph 91 of the Second Amended Complaint.

     92.     The City denies the allegations in Paragraph 92 of the Second Amended Complaint.

     93.     The City denies the allegations in Paragraph 93 of the Second Amended Complaint.

     94.     The City lacks sufficient knowledge or information to admit or deny the allegations in

             Paragraph 94 of the Second Amended Complaint and therefore denies the same.

     95.     The City lacks sufficient knowledge or information to admit or deny the allegations in

             Paragraph 95 of the Second Amended Complaint and therefore denies the same.


     1
       Plaintiffs’ complaint refers to the day after they filed this action. The original complaint was
     filed on June 28, 2020.
Page 12 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
             COMPLAINT
                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
            Case 3:20-cv-01035-SI        Document 172             Filed 09/09/20   Page 13 of 29




     96.    The City denies that PPB officers beat Plaintiff Brown with bats. The City lacks

            sufficient knowledge or information to admit or deny the remaining allegations in

            Paragraph 96 of the Second Amended Complaint and therefore denies the same.

     97.    The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 97of the Second Amended Complaint and therefore denies the same.

     98.    The City admits that at approximately 12:30 a.m. on June 13, 2020, PPB declared a civil

            disturbance due to criminal activity. PPB directed individuals to leave the area from

            Naito Parkway 13th Street and from SW Lincoln Street to NW Everett Street. The area

            covered by this closure speaks for itself. Except as otherwise admitted, the City denies

            the allegations set forth in Paragraph 98 of the Second Amended Complaint.

     99.    The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 99 of the Second Amended Complaint and therefore denies the same.

     100.   The City admits that certain PPB officer deployed rubber ball distraction devices on the

            night of June 12, 2020 into the morning of June 13, 2020. The City lacks sufficient

            knowledge or information to admit or deny the remaining allegations in Paragraph 100 of

            the Second Amended Complaint and therefore denies the same

     101.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 101 of the Second Amended Complaint and therefore denies the same.

     102.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 102 of the Second Amended Complaint and therefore denies the same.

     103.   The City denies the allegations in Paragraph 103 of the Second Amended Complaint.

     104.   The City lacks sufficient knowledge or information to admit or deny whether Mr. Brown

          continued to observe and record or whether the photograph depicts what Plaintiffs’
Page 13 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
            Case 3:20-cv-01035-SI       Document 172             Filed 09/09/20   Page 14 of 29




            contend it depicts and therefore denies the same. The City denies the remaining

            allegations in Paragraph 104 of the Second Amended Complaint.

     105.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 105 of the Second Amended Complaint and therefore denies the same.

     106.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 106 of the Second Amended Complaint and therefore denies the same.

     107.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 107 of the Second Amended Complaint and therefore denies the same.

     108.   The City denies that PPB sought to prevent Mr. Brown from recording and reporting on

            their actions. The City lacks sufficient knowledge or information to admit or deny the

            remaining allegations in Paragraph 108 of the Second Amended Complaint and therefore

            denies the same.

     109.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 109 of the Second Amended Complaint and therefore denies the same.

     110.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 110 of the Second Amended Complaint and therefore denies the same.

     111.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 111 of the Second Amended Complaint and therefore denies the same.

     112.   The City admits that at approximately 9:30 p.m. on June 14, 2020, PPB declared an

            unlawful assembly and civil disturbance and ordered the crowd in downtown Portland to

            disperse. The City admits that at approximately 9:30 p.m. on June 14, 2020, PPB

            declared an unlawful assembly and civil disturbance and ordered the crowd in downtown

          Portland to disperse. The PPB sound truck directed individuals from Naito Parkway to
Page 14 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
            Case 3:20-cv-01035-SI        Document 172             Filed 09/09/20   Page 15 of 29




            10th Avenue and SW Lincoln to W Harvey Milk Street to leave the area. The City lacks

            sufficient knowledge or information to admit or deny the allegations in Paragraph 112 of

            the Second Amended Complaint and therefore denies the same.

     113.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 113 of the Second Amended Complaint and therefore denies the same.

     114.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 114 of the Second Amended Complaint and therefore denies the same.

     115.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 115 of the Second Amended Complaint and therefore denies the same.

     116.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 116 of the Second Amended Complaint and therefore denies the same.

     117.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 117 of the Second Amended Complaint and therefore denies the same.

     118.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 118 of the Second Amended Complaint and therefore denies the same.

     119.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 119 of the Second Amended Complaint and therefore denies the same.

     120.   The City admits that Plaintiff Olmos is a freelance journalist who has covered the

            ongoing Portland protests. The City lacks sufficient knowledge or information to admit or

            deny the remaining allegations in Paragraph 120 of the Second Amended Complaint and

            therefore denies the same.

     121.   The City lacks sufficient knowledge or information to admit or deny the allegations in

          Paragraph 121 of the Second Amended Complaint and therefore denies the same.
Page 15 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
             Case 3:20-cv-01035-SI      Document 172             Filed 09/09/20   Page 16 of 29




     122.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 122 of the Second Amended Complaint and therefore denies the same.

     123.   The City denies that any force used on Mr. Olmos was “because he was recording them.”

            The City lacks sufficient knowledge or information to admit or deny the remaining

            allegations in Paragraph 123 of the Second Amended Complaint and therefore denies the

            same.

     124.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 124 of the Second Amended Complaint and therefore denies the same.

     125.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 125 of the Second Amended Complaint and therefore denies the same.

     126.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 126 of the Second Amended Complaint and therefore denies the same.

     127.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 127 of the Second Amended Complaint and therefore denies the same.

     128.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 128 of the Second Amended Complaint and therefore denies the same.

     129.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 129 of the Second Amended Complaint and therefore denies the same.

     130.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 130 of the Second Amended Complaint and therefore denies the same.

     131.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 131 of the Second Amended Complaint and therefore denies the same.

     132. The City admits that PPB officers deployed rubber ball distraction devices on the night of
Page 16 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
          Case 3:20-cv-01035-SI        Document 172            Filed 09/09/20   Page 17 of 29




          June 15, 2020 into the morning of June 16, 2020. The City lacks sufficient knowledge or

          information to admit or deny the remaining allegations in Paragraph 132 of the Second

          Amended Complaint and therefore denies the same.

   133.   The City lacks sufficient knowledge or information to admit or deny the allegations in

          Paragraph 133 of the Second Amended Complaint and therefore denies the same.

   134.   The City lacks sufficient knowledge or information to admit or deny the allegations in

          Paragraph 134 of the Second Amended Complaint and therefore denies the same.

   135.   The City lacks sufficient knowledge or information to admit or deny the allegations in

          Paragraph 135 of the Second Amended Complaint and therefore denies the same.

   136.   The City lacks sufficient knowledge or information to admit or deny the allegations in

          Paragraph 136 of the Second Amended Complaint and therefore denies the same.

   137.   The City lacks sufficient knowledge or information to admit or deny the allegations in

          Paragraph 137 of the Second Amended Complaint and therefore denies the same.

   138.   The City lacks sufficient knowledge or information to admit or deny the allegations in

          Paragraph 138 of the Second Amended Complaint and therefore denies the same.

   139.   The City lacks sufficient knowledge or information to admit or deny the allegations in

          Paragraph 139 of the Second Amended Complaint and therefore denies the same.

   140.   The City lacks sufficient knowledge or information to admit or deny the allegations in

          Paragraph 140 of the Second Amended Complaint and therefore denies the same.

   141.   The City denies that PPB officers have utilized pepper balls during the protests that began

          on May 29, 2020. The City lacks sufficient knowledge or information to admit or deny

          the remaining allegations in Paragraph 141 of the Second Amended Complaint and

          therefore denies the same.
Page 17 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                      PORTLAND CITY ATTORNEY’S OFFICE
                                         1221 SW 4TH AVENUE, RM 430
                                          PORTLAND, OREGON 97204
                                                (503) 823-4047
            Case 3:20-cv-01035-SI        Document 172             Filed 09/09/20   Page 18 of 29




     142.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 142 of the Second Amended Complaint and therefore denies the same.

     143.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 143 of the Second Amended Complaint and therefore denies the same.

     144.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 144 of the Second Amended Complaint and therefore denies the same.

     145.   The City admits that PPB issued dispersal orders on June 30, 2020 beginning at

            approximately 9:05 p.m. The City lacks sufficient knowledge or information to admit or

            deny the remaining allegations in Paragraph 145 of the Second Amended Complaint and

            therefore denies the same.

     146.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 146 of the Second Amended Complaint and therefore denies the same.

     147.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 147 of the Second Amended Complaint and therefore denies the same.

     148.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 148 of the Second Amended Complaint and therefore denies the same.

     149.   The City denies the allegations in paragraph 149 of the Second Amended Complaint.

     150.   The City admits that some journalists and legal observers have likely been exposed to

            tear gas during the protests since May 29, 2020, but denies targeting any individual

            engaged in lawful activity. The City admits that some journalists and legal observers have

            likely been exposed to tear gas during the protests since May 29, 2020 but denies

            targeting any individual engaged in lawful activity. Except as expressly admitted, the

          City denies the remaining allegations in Paragraph 150 of the Second Amended
Page 18 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
            Case 3:20-cv-01035-SI        Document 172            Filed 09/09/20   Page 19 of 29




            Complaint.

     151.   The City denies the allegations in Paragraph 151 of the Second Amended Complaint.

     152.   The City lacks knowledge or information sufficient to admit or deny the allegations in

            Paragraph 152 of the Second Amended Complaint and therefore denies the same.

     153.   The City lacks knowledge or information sufficient to admit or deny the allegations in

            Paragraph 153 of the Second Amended Complaint and therefore denies the same.

     154.   The City denies the allegations in paragraph 154 of the Second Amended Complaint.

     155.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 155 of the Second Amended Complaint and therefore denies the same.

     156.   The City denies the allegations in Paragraph 156 of the Second Amended Complaint.

     157.   The City denies the allegations in Paragraph 157 of the Second Amended Complaint.

     158.   The City denies the allegation in Paragraph 158 of the Second Amended Complaint that

            police physically assaulted KBOO reporter Cory Elia because he was recording them.

            The City lacks sufficient knowledge or information to admit or deny the remaining

            allegations in Paragraph 158 of the Second Amended Complaint and therefore denies the

            same.

     159.   The City denies it intentionally prevented press from recording. The City lacks sufficient

            knowledge or information to admit or deny the remaining allegations in Paragraph 159 of

            the Second Amended Complaint and therefore denies the same.

     160.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 160 of the Second Amended Complaint and therefore denies the same.

     161.   The City denies the allegations in Paragraph 161 of the Second Amended Complaint.

     162. The City denies the allegations in paragraph 162 of the Second Amended Complaint.
Page 19 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
            Case 3:20-cv-01035-SI       Document 172             Filed 09/09/20   Page 20 of 29




     163.   The City denies the allegations in paragraph 163 of the Second Amended Complaint that

            police swarmed a crowd from behind, physically assaulted people or beat people at

            random. The City lacks sufficient knowledge or information to admit or deny the

            remaining allegations in paragraph 163 of the Second Amended Complaint and therefore

            denies the same.

     164.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 164 of the Second Amended Complaint and therefore denies the same.

     165.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 165 of the Second Amended Complaint and therefore denies the same.

     166.   The City denies the allegations in Paragraph 166 of the Second Amended Complaint that

            police violently arrested an individual and prevented anyone from lawfully recording or

            reporting on any arrest. The City lacks sufficient knowledge or information to admit or

            deny the allegations in Paragraph 166 of the Second Amended Complaint and therefore

            denies the same.

     167.   The City denies the allegations in Paragraph 167 of the Second Amended Complaint.

     168.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 168 of the Second Amended Complaint and therefore denies the same.

     169.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 169 of the Second Amended Complaint and therefore denies the same.

     170.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 170 of the Second Amended Complaint and therefore denies the same.

     171.   The City lacks sufficient knowledge or information to admit or deny the allegations in

          Paragraph 171 of the Second Amended Complaint and therefore denies the same.
Page 20 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
            Case 3:20-cv-01035-SI        Document 172             Filed 09/09/20   Page 21 of 29




     172.   The City denies the allegations in paragraph 172 of the Second Amended Complaint.

     173.   The City admits that it is the law that lawful dispersal orders arising from an unlawful

            assembly, civil disturbance, or riot apply to all persons in a particular area, and PPB

            shared this information via Twitter on June 14, 2020. Except as expressly admitted, City

            denies the remaining allegations in Paragraph 173 of the Second Amended Complaint.

     174.   The City admits that Lt. Jones spoke about interactions with police and journalists during

            dispersals in a post on PPB’s twitter account on June 14, 2020. The content of that twitter

            post speaks for itself. The City lacks sufficient knowledge or information to admit or

            deny the specific experiences of plaintiffs during a particular dispersal. Except as

            otherwise admitted, the City denies the allegations in Paragraph 174 of the Second

            Amended Complaint.

     175.   The City denies the allegations in Paragraph 175 of the Second Amended Complaint.

     176.   The City denies the allegations in Paragraph 176 of the Second Amended Complaint.

     177.   The City denies the allegations in Paragraph 177 of the Second Amended Complaint and

            expressly denies it has conducted or been a part of any “campaign of intimidation and

            fear.”

     178.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 178 of the Second Amended Complaint and therefore denies the same.

     179.   The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 179 of the Second Amended Complaint and therefore denies the same.

     180.   The City denies the allegations in Paragraph 180 of the Second Amended Complaint.

     181.   The City lacks sufficient knowledge or information to admit or deny the allegations in

          Paragraph 181 of the Second Amended Complaint and therefore denies the same.
Page 21 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
          Case 3:20-cv-01035-SI        Document 172             Filed 09/09/20   Page 22 of 29




   182.   The City denies the allegations in Paragraph 182 of the Second Amended Complaint.

   183.   The City denies the allegations in Paragraph 183 of the Second Amended Complaint.

   184.   The City denies the allegations in Paragraph 184 of the Second Amended Complaint.

   185.   The City lacks sufficient knowledge or information to admit or deny whether plaintiffs

          fear for their safety and therefore denies these allegations. The City denies the remaining

          allegations in Paragraph 185 of the Second Amended Complaint.

   186.   The City admits that at times it has communicated and coordinated its activities with

          Federal Defendants for legitimate law enforcement and safety reasons. The City Admits

          that on or about July 12, 2020, Portland Police Officers were involved in disbursing

          individuals engaged in unlawful activity near the Justice Center. Except as expressly

          admitted, the City denies the remaining allegations in Paragraph 186 to the extent the

          allegations are directed toward the City. To the extent the allegations are directed toward

          Federal Defendants, no response is required.

   187.   The City lacks sufficient knowledge or information to admit or deny what plaintiffs’ want

          to continue doing or whether plaintiffs are fearful and therefore denies these allegations.

          The City denies the remaining allegations in Paragraph 187 of the Second Amended

          Complaint.

   188.   The City lacks sufficient knowledge or information to admit or deny the allegations in

          Paragraph 188 of the Second Amended Complaint and therefore denies the same.

   189.   The City admits that Mayor Wheeler’s tweets, which are not accurately recited in full in

          Paragraph 189 of the Second Amended Complaint, speak for themselves. Except as

          expressly admitted herein, the City denies the allegations in Paragraph 189.


Page 22 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                       PORTLAND CITY ATTORNEY’S OFFICE
                                          1221 SW 4TH AVENUE, RM 430
                                           PORTLAND, OREGON 97204
                                                 (503) 823-4047
          Case 3:20-cv-01035-SI         Document 172             Filed 09/09/20   Page 23 of 29




                                       CLASS ALLEGATIONS

   190.   The City admits that Plaintiffs purport to bring this action pursuant to Rules 23(a) and

          23(b)(1)-(3) of the Federal Rules of Civil Procedure; however, the City denies this case is

          appropriate for Class Action status under those rules. The City further denies that

          Plaintiff’s defined Class is legally sufficient or appropriate for this action. The City

          denies the remaining allegations in Paragraph 190.

   191.   The City denies the allegations in Paragraph 191 of the Second Amended Complaint.

   192.   The City denies the allegations in Paragraph 192 of the Second Amended Complaint.

   193.   The City denies the allegations in Paragraph 193 of the Second Amended Complaint.

   194.   The City lacks sufficient knowledge or information to admit or deny the allegations in

          Paragraph 194 of the Second Amended Complaint and therefore denies the same.

   195.   The City denies the allegations in Paragraph 195 of the Second Amended Complaint.

   196.   The City denies the allegations in Paragraph 196 of the Second Amended Complaint.

   197.   The City denies the allegations in Paragraph 197 of the Second Amended Complaint.

   198.   The City denies the allegations in Paragraph 198 of the Second Amended Complaint.

   199.   The City denies the allegations in Paragraph 198 of the Second Amended Complaint.

                                         CAUSES OF ACTION

   200.   The allegations in Paragraph 200 of the Second Amended Complaint are not directed to

          the City and therefore no response is required. To the extent any response is required, the

          City denies that it has violated Plaintiffs’ or Plaintiff Class’ constitutional rights in any

          way. Leigh v. Salazar, 677 F.3d 892 (9th Cir. 2012) speaks for itself.




Page 23 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
            Case 3:20-cv-01035-SI         Document 172             Filed 09/09/20   Page 24 of 29




                                           First Cause of Action

                                   (Violation of the First Amendment)

     201.   The City incorporates its responses to paragraphs 1 through 200 as if fully set forth here.

            The City incorporates its responses to paragraphs 1 through 200 as if fully set forth here.

     202.   The City denies that it retaliated against Plaintiffs or Plaintiff Class for engaging in any

            constitutionally protected activity. The City further denies that it has targeted journalists

            or legal observers for arrests, threats of arrests, or use of force. The City lacks sufficient

            knowledge or information to admit or deny the remaining allegations in Paragraph 202

            and therefore denies the same. To the extent the allegations are directed toward Federal

            Defendants, no response is required.

     203.   The City denies the allegations in Paragraph 203 of the Second Amended Complaint. To

            the extent the allegations are directed toward Federal Defendants, no response is required.

     204.   The City denies the allegations in Paragraph 204 of the Second Amended Complaint. To

            the extent the allegations are directed toward Federal Defendants, no response is required.

     205.   The City denies the allegations in Paragraph 205 of the Second Amended Complaint. To

            the extent the allegations are directed toward Federal Defendants, no response is required.

     206.   The City denies the allegations in Paragraph 206 of the Second Amended Complaint. To

            the extent the allegations are directed toward Federal Defendants, no response is required.

     207.   The City denies the allegations in Paragraph 207 of the Second Amended Complaint. To

            the extent the allegations are directed toward Federal Defendants, no response is required.

     208.   The City denies the allegations in Paragraph 208 of the Second Amended Complaint. To

            the extent the allegations are directed toward Federal Defendants, no response is required.

     209. The City denies the allegations in Paragraph 209 of the Second Amended Complaint. To
Page 24 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
             Case 3:20-cv-01035-SI       Document 172             Filed 09/09/20   Page 25 of 29




            the extent the allegations are directed toward Federal Defendants, no response is required.

     210.   The City denies the allegations in Paragraph 210 of the Second Amended Complaint. To

            the extent the allegations are directed toward Federal Defendants, no response is required.

                                         Second Cause of Action

                                 (Violation of the Fourth Amendment)

     211.   The City incorporates its responses to paragraphs 1 through 210 as if fully set forth here.

            The City incorporates its responses to paragraphs 1 through 210 as if fully set forth here.

     212.   The City denies the allegations in paragraph 212 of the Second Amended Complaint. To

            the extent the allegations are directed toward Federal Defendants, no response is required.

     213.   The City denies the allegations in Paragraph 213 of the Second Amended Complaint. To

            the extent the allegations are directed toward Federal Defendants, no response is required.

     214.   The City denies the allegations in Paragraph 214 of the Second Amended Complaint. To

            the extent the allegations are directed toward Federal Defendants, no response is required.

     215.   The City denies the allegations in Paragraph 215 of the Second Amended Complaint. To

            the extent the allegations are directed toward Federal Defendants, no response is required.

     216.   The City denies the allegations in Paragraph 216 of the Second Amended Complaint. To

            the extent the allegations are directed toward Federal Defendants, no response is required.

     217.   The City denies the allegations in Paragraph 217 of the Second Amended Complaint. To

            the extent the allegations are directed toward Federal Defendants, no response is required.

     218.   The City denies the allegations in Paragraph 218 of the Second Amended Complaint. To

            the extent the allegations are directed toward Federal Defendants, no response is required.

     219.   The City denies the allegations in Paragraph 219 of the Second Amended Complaint. To

          the extent the allegations are directed toward Federal Defendants, no response is required.
Page 25 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
          Case 3:20-cv-01035-SI         Document 172             Filed 09/09/20   Page 26 of 29




                                         Third Cause of Action

                        (Violation of the Oregon Constitution, Art. I, §§ 8, 26)

   220.   The City incorporates its responses to paragraphs 1 through 219 of the Second Amended

          Complaint as if fully set forth here. The City incorporates its responses to paragraphs 1

          through 219 of the Second Amended Complaint as if fully set forth here.

   221.   The allegations in Paragraph 221 of the Second Amended Complaint are not directed to

          the City and therefore no response is required. To the extent any response is required, the

          Oregon Constitution, including but not limited to Article I, §8 and Article I, §26 speaks

          for itself.

   222.   The allegations in Paragraph 222 of the Second Amended Complaint are not directed to

          the City and therefore no response is required. To the extent any response is required, the

          Oregon Constitution, Art. I, § 8 and the numerous court opinions discussing it speak for

          themselves.

   223.   The City denies that it retaliated against Plaintiffs or Plaintiff Class for engaging in any

          constitutionally protected activity. The City further denies that it has targeted journalists

          or legal observers for arrests, threats of arrests, or use of force. The City lacks sufficient

          knowledge or information to admit or deny the remaining allegations in Paragraph 223

          and therefore denies the same.

   224.   The City denies the allegations in Paragraph 224 of the Second Amended Complaint.

   225.   The City denies the allegations in Paragraph 225 of the Second Amended Complaint.

   226.   The City denies the allegations in Paragraph 226 of the Second Amended Complaint.

   227.   The City denies the allegations in Paragraph 227 of the Second Amended Complaint.


Page 26 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
            Case 3:20-cv-01035-SI         Document 172            Filed 09/09/20   Page 27 of 29




                                         Fourth Cause of Action
                                         (Declaratory Judgment)

    228.    The City incorporates its responses to paragraphs 1 through 227 of the Second Amended

            Complaint as if fully set forth here. The City incorporates its responses to paragraphs 1

            through 227 of the Second Amended Complaint as if fully set forth here.

    229.    The City lacks sufficient knowledge or information to admit or deny the allegations in

            Paragraph 229 of the Second Amended Complaint and therefore denies the same.

    230.    The City denies the allegations in Paragraph 230 of the Second Amended Complaint.

    231.    The City denies the allegations in Paragraph 231 of the Second Amended Complaint.

    232.    The City denies the allegations in Paragraph 232 of the Second Amended Complaint.

    233.    The City denies the allegations in Paragraph 233 of the Second Amended Complaint.

    234.    The City denies the allegations in Paragraph 234 of the Second Amended Complaint.



                                        PRAYER FOR RELIEF

    The City denies that Plaintiffs are entitled to declaratory relief, injunctive relief, compensatory

    damages, punitive damages, an award of pre-judgment interest, an award of attorneys’ fees and

    costs, or any other relief.

           BY WAY OF FURTHER ANSWER AND AFFIRMATIVE DEFENSES, the City alleges

    as follows:

                                   FIRST AFFIRMATIVE DEFENSE

                                           (Failure to State a Claim)
    235.    Plaintiffs have failed to state a claim upon which relief can be granted.

                                  SECOND AFFIRMATIVE DEFENSE

                 (No Punitive Damages Against Defendant City of Portland)
Page 27 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
           Case 3:20-cv-01035-SI          Document 172             Filed 09/09/20   Page 28 of 29




    236.   Plaintiffs are not allowed to recover punitive damages against defendant City of Portland

           either under federal or state law. Newport News v. Fact Concerts, Inc., 253 U.S. 247

           (1981); ORS 30.269(1).

                                 THIRD AFFIRMATIVE DEFENSE

                                            (Lack of Standing)
    237.   Plaintiffs lack standing under federal law to seek declaratory and injunctive relief against

           the City.

                                FOURTH AFFIRMATIVE DEFENSE

                           (No damages for Violation of Oregon Constitution)
    238.   Plaintiffs have no private right of action for any damages for any violation of the Oregon

           Constitution. Hunter v. City of Eugene, 309 Or. 298 (1990).

                                 FIFTH AFFIRMATIVE DEFENSE

                                            (Right to Amend)
    239.   City defendants reserve the right to amend their Answer and Affirmative Defenses

           through and after discovery.

    WHEREFORE, having fully answered plaintiff’s Complaint, City ask for the following relief:

           A.     That judgment be entered in favor of the City and against plaintiffs;

           B.     That the City be awarded reasonable costs incurred herein; and

           C.     That the City be awarded such other relief as the Court deems just and equitable.

    Dated: September 9, 2020

                                                          Respectfully submitted,


                                         By: /s/ Naomi Sheffield
                                         DENNIS VANNIER, OSB# 044406
                                         Senior Deputy City Attorney
                                         NAOMI SHEFFIELD, OSB# 170601
Page 28 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
         Case 3:20-cv-01035-SI   Document 172             Filed 09/09/20   Page 29 of 29




                                                      Deputy City Attorney
                                                      RYAN C. BAILEY, OSB# 130788
                                                      Deputy City Attorney
                                                      YOUNGWOO JOH, OSB# 164105
                                                      Assistant Deputy City Attorney

                                                      Attorneys for Defendant City of Portland




Page 29 – DEFENDANT CITY OF PORTLAND’S ANSWER TO SECOND AMENDED
          COMPLAINT
                                 PORTLAND CITY ATTORNEY’S OFFICE
                                    1221 SW 4TH AVENUE, RM 430
                                     PORTLAND, OREGON 97204
                                           (503) 823-4047
